Name: Commission Regulation (EC) No 1739/2002 of 30 September 2002 on the initial publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  processed agricultural produce;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R1739Commission Regulation (EC) No 1739/2002 of 30 September 2002 on the initial publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions Official Journal L 263 , 01/10/2002 P. 0020 - 0021Commission Regulation (EC) No 1739/2002of 30 September 2002on the initial publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2),Having regard to Commission Regulation (EC) No 1488/2001 of 19 July 2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions(3), and in particular Article 3, first paragraph, thereof,Whereas:(1) The Commission has drawn up a supply balance as described in Article 11 of Regulation (EC) No 3448/93 and submitted it for examination to the Group of Experts on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, in accordance with Article 2(1) of Regulation (EC) No 1488/2001.(2) The estimated total amount needed for refunds for the budget period from 1 October 2002 to 30 September 2003 as determined using this balance exceeds the funds available for refunds in accordance with the limits arising from agreements concluded in accordance with Article 300 of the Treaty.(3) The total quantities of certain basic products as identified by their eight digit Combined Nomenclature code, which may be placed under the inward processing arrangements for use in the manufacture of goods without prior examination of the economic conditions and which have been determined in accordance with this balance should therefore be published,HAS ADOPTED THIS REGULATION:Article 1The total quantities of certain basic products listed in Annex I to the Treaty which may be placed under inward processing arrangements without prior examination of the economic conditions are set out in the Annex to this Regulation pursuant to Article 3, first paragraph, of Regulation (EC) No 1488/2001.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 196, 19.7.2001, p. 9.ANNEX>TABLE>